uniform issue list department of the treasury internal_revenue_service washington d c q tax exempt and government entities may i - sse t ep raty hra e ri ii iit riera ie hariri iiia ier kreiik kerrier ree attention freer aia eerer krrrrrerk legend church a kia k iri rir ke erie ie congregation a ek kkk kk keke eker eee era aries ree err erie kerrier eee rkrerer kari i a iari iia akira iiia corporation m rrr iri iii kr iririr i iii o ii isi congregation b fri rk i i rrkr iiht eri kite ir ire ris iaai ita iasi corporation n rak ik ii ktr iir iii iai ii ii organization c organization d organization e t riaa karr tree irr ii iis hariri iki kk ri rr iib iri rita iiia iia isi iis iia iisa aia ek kkk kkk keke kee keke rerereeeerrrerere riki ike rrr i iai rita organization f rrr ira a irr iih iris iia iiasa ir iai ini rei aer e organizationg organization h hha r eae r iai eeererierkeri i hhakr kiki iia ik erisa leis iir ies ieerfear irs ishririebs directory d ha krk rik ikikk eere reeireib plan x - ree rer riker errerreee ere iiikier eee state rrekkrkriek state j re krkrker kee iekere ik ik eer k page this is in response to your letter dated date as supplemented by letters dated march and date in which your authorized representative requested a ruling that plan x is a church_plan within the meaning of sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted in support of the request for a ruling organization c participates in the mission of church a and is a ministerial endeavor sponsored owned and operated by the church a congregations known as congregation a and congregation b congregation a and congregation b are listed in directory d organization c is a nonstock and not-for-profit corporation organized under the laws of state the corporate members of organization c are corporation m and corporation n which are both exempt from tax under sec_501 of the code and are listed in directory d corporation m and corporation n each nominate one-half of the members of the board_of directors of organization c and the members may be removed with or without cause by joint action thereof organization c serves as a joint operating company coordinating the health care activities of three hospitals organization d organization e and organization h and various other health care organizations in state j including organization f and organization g organization c has been determined to be exempt from taxation under sec_501 of the code organization c is also listed in directory d the official directory of church a organization c adopted plan x for the benefit of its employees effective date its two members are corporation m which serves as its corporate organization d is a state j nonstock not-for-profit corporation that operates a hospital member and organization c which serves as its managing member organization d is exempt from federal taxation under sec_501 of the code and is listed in directory d organization d adopted plan x for the benefit of its employees organization e is a state j nonstock not-for-profit corporation that operates a hospital member and organization c which serves as its managing member organization e is exempt from federal taxation under sec_501 c of the its two members are corporation n which serves as its corporate kerrier iri ii issir page code and is listed in directory d organization e adopted plan x for the benefit of its employees its two members are corporation m which serves as its corporate organization f is a state j nonstock not-for-profit corporation that operates a nursing facility member and organization c which serves as its managing member organization f is exempt from federal taxation under sec_501 of the code and is listed in directory d organization f adopted plan x for the benefit of its employees organization g is a state j nonstock corporation that provides health care services through employed physicians at various practice settings its sole corporate member is organization c organization g is exempt from federal taxation under sec_501 of the code and will be listed in the next edition of directory d organization g adopted plan x for the benefit of its employees plan x is administered by the benefit plans committee of organization c which is appointed by the board_of directors of organization c the benefit plans committee is controlled by or associated with church a sec_2_1 of plan x provides that the benefit plans committee means the committee selected by the board_of directors of organization c whose sole purpose is to administer plan x within the meaning of code sec_414 based on these facts and representations organization c requests a ruling that plan x is a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by an employer which is not itself a church or a convention or association of churches but is controlled by or associated with a church or a convention or association of churches will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches shall include an employee of an seenenenneneeennent page organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a church_plan under sec_414 of the code it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches in addition in the case of a plan established by an organization that is not itself a church_or_convention_or_association_of_churches the plan must be established and maintained for its employees by an organization described in sec_414 of the code organization c organization d organization e organization f and organization g are all listed in directory d which is the official directory of church a the internal_revenue_service has determined that any organization listed in directory d is an organization described in sec_501 of the code that is exempt from taxation under sec_501 also any organization that is listed in directory d is deemed to share common religious bonds and convictions with church a and is deemed to be associated with church a within the meaning of sec_414 therefore pursuant to sec_414 and c of the code employees of organization c organization d organization e organization f and organization g are deemed to be employees of church a and church a is deemed to be the employer of such employees for purposes of the church_plan rules however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches phereeenenneeerrnntte page plan x is administered by the benefit plans committee of organization c the members of the benefit plans committee are appointed by the board_of directors of organization c who in turn must be approved by both corporation m and corporation n since corporation m corporation n and organization c are considered to be associated with church a and organization c controls the benefit plans committee the benefit plans committee is also considered to be associated with church a further as represented above the sole purpose of the benefit plans committee is the administration of plan x and the benefit plans committee constitutes an organization described in code sec_414 therefore the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plan x is maintained by an organization that is controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration of plan x for the provision of retirement benefits accordingly we conclude that plan x qualifies as a church_plan within the meaning of sec_414 of the code this letter expresses no opinion whether plan x meets the requirements of sec_403 of the code the ruling as to whether an arrangement meets the requirements of sec_403 may be the subject of a separate request for a ruling from the service this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions please contact d - at riek kk sincerely yours s laate eu fw donzeil littlejonn manager employee_plans technical group enclosures copy of letter_ruling copy of deleted letter_ruling notice
